Citation Nr: 0920558	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to 
February 1946.  He died on April [redacted], 2002.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued in October 2002 and 
January 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is associated with the 
record.

In July 2006, the Board remanded this case for additional 
development; it is again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2002.  The immediate cause 
of death listed on his death certificate was metastatic small 
cell cancer of the lung.   
 
2.  The appellant was married to the Veteran at the time of 
his death.

3.  At the time of the Veteran's death, he was service-
connected for traumatic degenerative arthritic changes of the 
lumbosacral spine with degenerative sacroiliitis, 
degenerative changes of the cervical and thoracic spines, and 
degenerative joint disease of the right and left knees, 
malaria, wound scars of the right lumbar region, infectious 
hepatitis with healed jaundice and fistula in ano; effective 
September 26, 1996, the Veteran was found to be entitled to a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

4.  There is no competent medical evidence that links the 
Veteran's fatal metastatic small cell cancer of the lung to 
an incident or event in service or to the Veteran's service-
connected disabilities.  

5.  The Veteran was not rated as totally disabled due to 
service-connected disability for 10 continuous years 
immediately preceding death.


CONCLUSION OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 
(2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.22, 20.1106 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Initially, with regard to the appellant's DIC claim under 38 
U.S.C.A. § 1318, the Board notes that the VA General Counsel 
has held that the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a), are not applicable to 
a claim, where that claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004.  This is so because the Veteran is not 
a "deceased veteran" for purposes of applying 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in January 2004 and August 2006 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an August 2008 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until August 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

In the context of a claim for service connection for the 
cause of the Veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
Veteran's service connected disabilities.  At her hearing, 
the appellant testified that she had not indicated that the 
Veteran had died from his service-connected disabilities 
since he died of prostate cancer which had spread to his 
lungs and possibly his brain.  She asserted that her claim 
concerned his total disability, but wished to maintain her 
appeal for service connection for the cause of the Veteran's 
death.  The Board observes that the nature of the appellant's 
claim reflects her actual knowledge of the disabilities for 
which the Veteran was granted service connection and those 
for which he was not service connected for by the VA.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records, private medical records and lay statements have been 
associated with the record.  As none of the medical records 
in the file related the Veteran's service-connected 
disabilities to his fatal metastatic small cell cancer of the 
lung, the Board finds that obtaining a VA medical opinion 
with regard to the appellant's claim is not necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection - Cause of Death

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  Certain chronic 
disabilities, such as malignant tumors, will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran died on April [redacted], 2002.  The immediate cause of 
death listed on his death certificate was metastatic small 
cell cancer of the lung.  Prior to his death, the Veteran was 
service-connected for traumatic degenerative arthritic 
changes of the lumbosacral spine with degenerative 
sacroiliitis, degenerative changes of the cervical and 
thoracic spines, and degenerative joint disease of the right 
and left knees,  malaria, wound scars of the right lumbar 
region, infectious hepatitis with healed jaundice and fistula 
in ano.  As of September 26, 1996, the Veteran was found to 
be entitled to TDIU.
  
Here, the appellant testified that she never said that the 
Veteran died from service-connected disabilities because he 
had prostate cancer and then it went into his lungs; however, 
she wished to continue the appeal for entitlement to service 
connection for the Veteran's death. 

The Board finds that, based upon the evidence of record, the 
Veteran's fatal metastatic small cell cancer of the lung was 
not related to service or any service-connected disabilities.  
38 C.F.R. § 3.312.

The record reflects that the Veteran had a long history of 
cluster headaches, severe arthritis in his back and knees and 
arteriosclerotic heart disease.  He underwent back surgery in 
1996 and neck surgery in 1999, after a fracture.  He was 
diagnosed with prostate cancer in 1996.  A September 1998 
medical record shows that he was taking coumadin for a 
pulmonary embolism four years prior.  He was diagnosed with 
small cell lung cancer in December 2000 and was treated with 
radiation and chemotherapy.  He had another pulmonary 
embolism in July 2001. 

The Veteran was admitted to the hospital on April 24, 2002, 
with small cell carcinoma of the lung, status post 
chemotherapy with radiation to the thorax and brain.  Per a 
hematology-oncology consult, metastasis to the spine and 
pelvis was suspected.  The examiner noted that the Veteran 
also had a previous history of prostate carcinoma as well as 
a history of pulmonary embolism, last hospitalized in July 
2001 for recurrence of pulmonary embolism.  In the days prior 
to admission, the Veteran had been increasingly confused and 
dyspneic.  He was unable to rate his pain on admission.  His 
wife indicated that he had been unable to ambulate even to 
the bathroom.  He was accepted into hospice care for symptoms 
management and supportive end of life care.  As he appeared 
to be in extreme pain, he was medicated immediately with 
morphine with good results.  He died on April [redacted], 2002.  His 
final diagnoses were advanced carcinoma of the lung (small 
cell) with suspected recent bone metastasis to the spine and 
pelvis, status post chemotherapy with radiation therapy to 
the thorax and brain, chronic obstructive pulmonary disease, 
history of prostate cancer, history of coronary artery 
disease and hypertension.  None of the examiners treating the 
Veteran during this time linked his small cell lung cancer to 
his service or service-connected disabilities.

In order to prevail in a claim for service connection for the 
cause of death, it must be shown that a service-connected 
disability aided or lent assistance to the production of 
death, or that there was a causal connection between the 
service-connected disability and the cause of the Veteran's 
death.  In this case, there is no evidence which provides 
this link.  Therefore, service connection for the cause of 
the Veteran's death is not warranted.

Accordingly, service-connection for the cause of the 
Veteran's death is denied as the evidence fails to establish 
that the Veteran's fatal conditions were related to service.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a 'deceased Veteran' in the same manner 
as if the death were service-connected.  A 'deceased Veteran' 
for purposes of this provision is a Veteran who dies not as 
the result of the Veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the Veteran's separation from service.  
The appellant would also be eligible if the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. 
§ 3.22.

The RO found that the Veteran was eligible for a total 
disability rating because of individual unemployability as of 
September 26, 1996.  He died in April 2002.  As such, he does 
not meet the criteria of receiving compensation at the 100 
percent rate for ten years immediately preceding his death.  
In addition, the Veteran was not a prisoner of war and he 
died more than 5 years following his separation from active 
service.  38 C.F.R. § 3.22.  In this case, however, the 
appellant is not contending that the Veteran meets this 
criteria.  

A March 1983 decision by the Social Security Administration 
reflects that the Veteran was originally found to be disabled 
due to cluster headaches, but that he no longer suffered from 
these headaches.  However, the Social Security Administration 
found that the Veteran had clinical evidence of degenerative 
arthritis in multiple joints, including the cervical, 
thoracic and lumbar spines and both knees.  In addition, the 
Veteran had a history of arteriosclerotic heart disease with 
an old myocardial infarction.  The Social Security 
Administration concluded that the Veteran was disabled due to 
his arthritis and his heart disease.

The appellant has contended that the Veteran was disabled for 
over 10 years before this death.  She is basing her claim on 
the fact that the Social Security Administration had found 
that the Veteran had been disabled, in part due to his 
service-connected disabilities, for more than 10 years prior 
to his death.  In other words, she claims that there is 
evidence to support that the Veteran would have been entitled 
to TDIU earlier, if he had filed a claim.  A discussion of 
the evolution of the handling of DIC claims brought on a 
hypothetical basis is pertinent to the understanding of why 
this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims found in 1997 that a surviving spouse can attempt to 
demonstrate that a Veteran "hypothetically" would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the Veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, (1997).  Thereafter, in 
Wingo v. West, 11 Vet. App. 307 (1998), the Court interpreted 
38 C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the Veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the Veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he had 
applied for compensation during his lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22, the 
regulation implementing 38 U.S.C.A. § 1318, to limit the 
award of dependency and indemnity compensation to cases in 
which the Veteran during his lifetime had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error in the adjudication of any previous claim.  
The regulation, as amended, specifically prohibited 
"hypothetical entitlement" as an additional basis for 
establishing eligibility for claims filed prior to January 
21, 2000.  

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the 
Federal Circuit found that the regulation which came into 
effect on January 1, 2000, barring DIC claims based upon the 
"hypothetical entitlement" theory, should be applied to all 
claims.  In other words, the regulation would be applied even 
to DIC claims which were filed prior to January 1, 2000.  
Thus, the only ways for the appellant to prevail on her claim 
under 38 U.S.C.A. § 1318 are (1) to show that the Veteran met 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) to show that such 
requirements would have been met, but for clear and 
unmistakable error in a previous decision.  

Since the Veteran did not meet the requirements for DIC, and 
the appellant has not alleged any clear and unmistakable 
error in a previous VA decision, the facts of this case are 
not in dispute, the law is dispositive and, accordingly, the 
claim will be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


